LEVIN-EPSTEIN & ASSOCIATES, P.C.

 

420
a

|
—

T: 212.792-0046 « E: Jason@levinepstein.com

 

 

 

 
      

Via Electronic Filing
The Honorable Judge Alison J. Nathan USDC SDNY
USS. District Court, Southern District of New York DOCUMENT
40 Foley Square . tere ea t
Re: De La Rosa v. Aspenly Co. LLC % it ae tenn
Case No.: 18-cv-03456 | ATE FILED:

 

 

 

 

 

Dear Honorable Judge Nathan:

This law firm represents Defendant Pure Green NYC 8th Street Corp. (the “Defendant”) in the
above-referenced action.

Pursuant to Your Honor’s Individual Motion Practice Rules 1(A), this letter respectfully serves to
address Plaintiff's March 12, 2020 letter [Dckt. No. 93].

As noted in my communications to Plaintiff's counsel on March 11, 2020, that submission of a
Joint Pre-Trial Report at this time was premature, in light of the outstanding discovery issues. [See Dckt.
Nos. 83, 86, 91].

Plaintiff’s counsel ignored the undersigned’s communication, and instead, unilaterally filed it’s
own pre-trial submissions.

A second, independent issue, also warrants attention. The undersigned’s law firm has temporarily
suspended operations due to concerns arising out of the COVID-19 virus (coronavirus). The undersigned
is in the process of relocating to a remote work location. Accordingly, the undersigned was unable to
prepare a letter motion addressing this issue to Your Honor sooner.

Out of an abundance of caution, this letter also respectfully serves to request an extension of the
deadline to file the Joint Pre-Trial Report from March 12, 2020, sine die, pending the resolution of the
discovery issues raised in Dckt. No. 83.

This is the first request for an extension of time to file the Joint Pre-Trial Report, and is not made
on consent of Plaintiff. This request is being made less than forty-eight (48) hours prior to the scheduled
deadline, due to the extenuating circumstances described above.

In light of the foregoing, Defendant respectfully requests that the Joint Pre-Trial Report
submission deadline be extended from March 12, 2020, sine die, pending the resolution of the discovery
issues raised in Dckt. No. 83.

Thank you, in advance, for your time and consideration.

Respectfully submitted,
LEVIN-EPSTEIN & ASSOCIATES, P.C.

FD te
By: /s/ Jason Mizrahi
SO OR! ' D:

Jason Mizrahi
420 Lexington Avenue, Suite 2525
New York, NY 10170

HON-ALISON J. NATHAN Tel. No.: (212) 792-0048
UNITED STATES DISTRICT JUDGE

 

»

ODER

 
VIA ECF: Ali Counsel

LEVIN-EPSTEIN & ASSOCIATES, P.C.
420-Lexington- Avenue-+ Suite-2525-« New York-New You 10470
T: 212.792-0046 * E: Jason@levinepstein.com

Email: Jason@levinepstein.com
Attorneys for Defendant Pure Green NYC 8th

Street Corp.

 
